DETAILED ACTION

Response to Amendment

In response to applicant’s amendment received on 2/15/2022, all requested changes to the claims have been entered.   

Response to Argument

Applicant’s arguments filed on 2/15/2022 have been considered but they are moot in view of the new ground of rejection.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


A.	Claim 30-32, 35 and 37-40 are rejected under 35 USC 103 as being unpatentable over Bachrach et al. (US 2016/0327950) in view of Soll et al. (US 2016/0055883) and Silberstein (WO 2007/004207).

	With respect to claim 30, Bachrach et al.  teach a media capturing apparatus (Fig. 1, 114; para [0021]); 
a flight apparatus that houses the media capturing apparatus (Fig. 1. 100; para [0021]); and 
at least one controller coupled to the media capturing apparatus and the flight apparatus (Fig. 1, 112; para [0021]) the at least one controller operative to: 
identify, via the media capture apparatus, a subject or group of subjects for media capture, the subject or group of subjects(Physical subject 1042b) located in a permitted space (geofence) (para [0079] and [0080] and para [0033]); 
determine environmental conditions within the permitted space that affect composition quality of a media capture event of the subject (para [0047] capturing image from a vehicle in motion); 
autonomously position the AMCD in any free space location within the permitted space such that the composition quality of a media capture event of the subject or group of subjects satisfies a minimum quality metric(within a threshold distance from point 1022b) based on an orientation of the subject or the group of subjects within the permitted space and the determined environmental conditions(FDA 100 may maneuver (e.g. along path 1024b) into place above or near point 1022b. Also, according to some embodiments, an image capture device may be adjusted ( e.g. zoom, focus, gimbal, etc,) to better focus and track the selected point 1022b.); and
instruct the media capturing apparatus to execute the media capture event (para [0047]).
      	Bachrach et al. do not disclose expressly instruct the media capturing apparatus to execute the media capture event when social media composition criteria are satisfied and the AMCS has been positioned in the optimal free space location, wherein the social media composition criteria comprises social media feedback on previously posted media that has been provided to a learning algorithm that is used by the at least one controller for executing media capture events and scoring metrics characterizing a scene comprising the subject or group of subjects and the determined environmental conditions, wherein the scoring metrics are continuously evaluated to determine when a scene score meets or exceeds an optimal socially- appealing score threshold that triggers execution of the media capture event.
      	Soll et al. teach that instruct the media capturing apparatus to execute the media capture event when social media composition criteria are satisfied and the AMCS has been positioned in the optimal free space location, wherein the social media composition criteria comprises social media feedback on previously posted media that has been provided to a learning algorithm that is used by the at least one controller for executing media capture events (para [0036] and [0037], Fig. 9).
	Silberstein teaches scoring metrics (motion level threshold) characterizing a scene comprising the subject or group of subjects and the determined environmental conditions, wherein the scoring metrics are continuously evaluated to determine when a scene score meets or exceeds an optimal socially- appealing score threshold that triggers execution of the media capture event (Fig. 14, III Moment Anticipation; page 28 lines 7-26).

        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to control media capture apparatus based on feedback from social media and machine learning and use threshold to control triggering of media capture in the method of Bachrach et al. 
      	The suggestion/motivation for doing so would have been to capture better image for the user using known method.
Therefore, it would have been obvious to combine Soll et al. and Silberstein with Bachrach et al.  to obtain the invention as specified in claim 30.


With respect to claim 31, Bachrach et al.  teach that the at least one controller is further operative to transmit the captured media (live feed) to a server (para [0067] and [0068)).  

With respect to claim 32, Bachrach et al.  teach that the at least one controller is further operative to: receive feedback (live feed) based on the captured media; and adjust at least one rule in a set of rules that controls operation of the media capturing (adjusted by zooming)apparatus based on the received feedback (para [0067] and [0068).  

With respect to claim 35, Bachrach et al. teach that the flight apparatus is an autonomous flying machine (para [0022]).  

With respect to claim 37, Bachrach et al.  teach that the flight apparatus functions as an air-tripod (para [0047], stabilization system).  

With respect to claim 38, Bachrach et al.  teach that the at least one controller is further operative to direct a subject to a location suitable for taking the best picture for an observed set of conditions (para [0035], the head of a human subject 102 or the corner of the chimney on the house 580 are identified, matched, and thereby tracked.).  

With respect to claim 39, Bachrach et al.  teach a flight platform capable of sustained flight within a designated airspace (Fig. 1. 100; para [0021]); 
a camera (Fig. 1, 114; para [0021]); and 
a processor operative to (Fig. 1, 112; para [0021]);
autonomously control flight of the flight platform within the designated airspace with respect to a human subject (para [0079] and [0080] and para [0033]);3CUSTOMER NO.: 111377DOCKET NO.: GPTOO1USC1 
evaluate a composition potential of the human subject for a media capture event by monitoring predefined criteria (para [0035], the head of a human subject 102 or the corner of the chimney on the house 580 are identified, matched, and thereby tracked); 
adjust a position of the flight platform with respect to the human subject to (FDA 100 may maneuver (e.g. along path 1024b) into place above or near point 1022b. Also, according to some embodiments, an image capture device may be adjusted ( e.g. zoom, focus, gimbal, etc,) to better focus and track the selected point 1022b.); and 
use the camera to take pictures or videos of the human subject when the flight platform is positioned to composition quality of the media capture event, wherein evaluation of the composition potential, position adjustments of the flight platform, and execution of the media capture event are all performed autonomously (para [0047]).  

	Bachrach et al. do not disclose expressly monitoring predefined criteria comprising environmental data surrounding the human subject; adjust a position of the flight platform with respect to the human subject to such that composition potential of a media capture event of the human subject is maximized based on orientation of the human subject and the environmental data; and use the camera to take pictures or videos of the human subject when social media composition criteria are satisfied for the media capture event while the flight platform i-s has been positioned  such that composition quality of the media capture event is maximized based on orientation of the human subject and the environmental data, wherein the social media composition criteria comprises social media feedback on previously posted media that has been provided to a learning algorithm that is used by the processor for executing media capture events and scoring metrics characterizing a scene comprising the subject or group of subjects and the determined environmental conditions, wherein the scoring metrics are continuously evaluated to determine when a scene score meets or exceeds an optimal socially- appealing score threshold that triggers execution of the media capture event.
Soll et al. teach monitoring predefined criteria comprising environmental data surrounding the human subject; adjust a position of the flight platform with respect to the human subject to such that composition potential of a media capture event of the human subject satisfies a minimum quality metric within based on orientation of the human (Variables 908 that determine how the drone captures ) subject and the environmental data; and use the camera to take pictures or videos of the human subject when social media composition criteria are satisfied for the media capture event while the flight platform i-s has been positioned  such that composition quality of the media capture event satisfies a minimum quality metric within based on orientation (Variables 908 that determine how the drone captures )   of the human subject and the environmental data, wherein the social media composition criteria comprises social media feedback on previously posted media that has been provided to a learning algorithm that is used by the processor for executing media capture events (para [0036] and [0037], Fig. 9).
Silberstein teaches scoring metrics (motion level threshold) characterizing a scene comprising the subject or group of subjects and the determined environmental conditions, wherein the scoring metrics are continuously evaluated to determine when a scene score meets or exceeds an optimal socially- appealing score threshold that triggers execution of the media capture event (Fig. 14, III Moment Anticipation; page 28 lines 7-26).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to control media capture apparatus based on feedback from social media and machine learning and use threshold to control triggering of media capture in the method of Bachrach et al. 
      	The suggestion/motivation for doing so would have been to capture better image for the user using known method.
Therefore, it would have been obvious to combine Soll et al. and Silberstein with Bachrach et al.  to obtain the invention as specified in claim 39.

  With respect to claim 40, Bachrach et al.  teach that the processor is operative to automatically compose the picture or video (para [0083]).  

B.	Claim 33 and 34 are rejected under 35 USC 103 as being unpatentable over Bachrach et al. (US 2016/0327950) and Soll et al. (US 2016/0055883) and Silberstein (WO 2007/004207) in further view of Kantor et al. (US 2016/0189101).
Bachrach et al., Soll et al. and Silberstein teach all the limitations of claim 30 as applied above from which claims 33 respectively depend.
      	Bachrach et al., Soll et al. and Silberstein do not disclose expressly that the at least one controller is further operative to maintain a set of rules that control how the media apparatus captures media.  
      	Kantor et al. teach that the at least one controller is further operative to maintain a set of rules that control how the media apparatus captures media (para [0065]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to maintain a set of rules that control how the media apparatus captures media in the method of Bachrach et al., Soll et al. and Silberstein
      	The suggestion/motivation for doing so would have been to capture better image for the user.
Therefore, it would have been obvious to combine Kantor et al. with Bachrach et al., Soll et al. and Silberstein to obtain the invention as specified in claim 33.


With respect to claim 34, Kantor et al. teach the set of rules comprises: user preference data; object recognition data;   emotion detection data; and environmental data (para [0065]).  

C.	Claim 36 is rejected under 35 USC 103 as being unpatentable over Bachrach et al. (US 2016/0327950) and Soll et al. (US 2016/0055883) and Silberstein (WO 2007/004207) in further view of Smith et al. (US 2014/0197280).
Bachrach et al., Soll et al. and Silberstein teach all the limitations of claim 30 as applied above from which claims 36 respectively depend.
      	Bachrach et al., Soll et al. and Silberstein do not disclose expressly that a skin that at least partially covers the flight apparatus.  
      	Smith et al. teach that a skin that at least partially covers the flight apparatus.   (para [0013]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to covers the flight apparatus with skln in the method of Bachrach et al., Soll et al. and Silberstein.
      	The suggestion/motivation for doing so would have been to make flight apparatus stronger and more durable.
Therefore, it would have been obvious to combine Smith et al. Bachrach et al., Soll et al. and Silberstein to obtain the invention as specified in claim 36.

D.	Claim 41 and 45 are rejected under 35 USC 103 as being unpatentable over Bachrach et al. (US 2016/0327950) and Soll et al. (US 2016/0055883) and Silberstein (WO 2007/004207) in further view of Zhou et al. (US 2017/0300051).
Bachrach et al., Soll et al. and Silberstein teach all the limitations of claim 39 as applied above from which claims 41 respectively depend.
      	Bachrach et al., Soll et al. and Silberstein do not teach expressly that construct a 3D model of a scene within the designated airspace;   use the 3D model as a map for positioning the flight platform at specific location within the designated airspace; and execute media capture events at one or more of the specific locations.  
        	Zhou et al. teach that construct a 3D model of a scene within the designated airspace;   use the 3D model as a map for positioning the flight platform at specific location within the designated airspace; and execute media capture events at one or more of the specific locations (para [0058]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to construct a 3D model  and navigate in the method of Bachrach et al., Soll et al. and Silberstein.
      	The suggestion/motivation for doing so would have been to conducts a wide variety of actions.
Therefore, it would have been obvious to combine Zhou et al. with Bachrach et al., Soll et al. and Silberstein to obtain the invention as specified in claim 41.

With respect to claim 45, Zhou et al. teach at least two image sensors; a propulsion system; and a housing. (para [0058] and Fig. 1)  


E.	Claim 42 is rejected under 35 USC 103 as being unpatentable over Bachrach et al. (US 2016/0327950) and Soll et al. (US 2016/0055883) and Silberstein (WO 2007/004207) in further view of Zhou et al. (US 2017/0300051) and in further view of Novak (US 2016/0004795).
Bachrach et al., Soll et al., Silberstein and Zhou et al. teach all the limitations of claim 41 as applied above from which claims 42 respectively depend.
      	Bachrach et al., Soll et al., Silberstein and Zhou et al. do not teach expressly that capture a time lapse photography at one or more of the specific locations.  
        	Kohstall et al. teach that capture a time lapse photography at one or more of the specific locations.   (para [0068]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to capture a time lapse photography at one or more of the specific locations in the method of Bachrach et al., Soll et al., Silberstein and Zhou et al.
      	The suggestion/motivation for doing so would have been to conducts a wide variety of actions.
Therefore, it would have been obvious to combine Kohstall et al. with Bachrach et al., Soll et al., Silberstein and Zhou et al.  to obtain the invention as specified in claim 42.

F.	Claim 43-44 are rejected under 35 USC 103 as being unpatentable over Bachrach et al. (US 2016/0327950) and Soll et al. (US 2016/0055883) in view of Kohstall (US 2016/0101856).
Bachrach et al., Soll et al. and Silberstein teach all the limitations of claim 39 as applied above from which claims 43 respectively depend.
      	Bachrach et al., Soll et al. and Silberstein do not teach expressly that detect when the MCD is tossed into the designated airspace by a user of the MCD; engage flight control of the flight platform in response to a detected toss event; and perform a selfie photograph of the user after the detected toss event.  
        	Kohstall et al. teach that detect when the MCD is tossed into the designated airspace by a user of the MCD; engage flight control of the flight platform in response to a detected toss event(Fig. 15A-15G) and perform a selfie photograph of the user after the detected toss event.  (para [0054] and [0063]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to perform a selfie photograph of the user after the detected toss event in the method of Bachrach et al., Soll et al. and Silberstein.
      	The suggestion/motivation for doing so would have been to conducts a wide variety of actions.
Therefore, it would have been obvious to combine Kohstall et al. with Bachrach et al., Soll et al. and Silberstein to obtain the invention as specified in claim 43.

With respect to claim 44, Kantor et al. teach that the processor is operative to: launch the flight platform from a user; control the flight platform to follow the user; and execute media capture events with the camera as the MCD follows the user (para [0054] and [0063]).

G.	Claim 46 is rejected under 35 USC 103 as being unpatentable over Bachrach et al. (US 2016/0327950) and Soll et al. (US 2016/0055883) and Silberstein (WO 2007/004207) in further view of Salaskar et al. (“Quadcopter – Obstacle Detection and Collision Avoidance”, 2014).
Bachrach et al., Soll et al. and Silberstein teach all the limitations of claim 39 as applied above from which claims 46 respectively depend.
      	Bachrach et al., Soll et al. and Silberstein do not teach expressly that execute anti-collision algorithms to avoid interference with objects within the designated space.    
        	Salaskar et al. teach that execute anti-collision algorithms to avoid interference with objects within the designated space (Fig. 1.2,Collision Avoidance ).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to execute anti-collision algorithms to avoid interference with objects within the designated space in the method of Bachrach et al., Soll et al. and Silberstein.
      	The suggestion/motivation for doing so would have been to safely capture image.
Therefore, it would have been obvious to combine Salaskar et al. with Bachrach et al., Soll et al. and Silberstein to obtain the invention as specified in claim 46.

 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663